Case 2:16-md-02687-MCA-MAH Document 1465-8 Filed 12/11/20 Page 1 of 33 PageID: 37593




                               EXHIBIT 7
Case
Case 2:16-md-02687-MCA-MAH Document 1326-2
     2:16-md-02687-MCA-JAD Document 1465-8 Filed
                                           Filed 07/01/19
                                                 12/11/20 Page
                                                          Page 22 of
                                                                  of 33
                                                                     33 PageID:
                                                                        PageID: 35341
                                                                                37594




                                UNITED STATES DISTRICT COURT
                                   DISTRICT OF NEW JERSEY

    In Re: LIQUID ALUMINUM SULFATE                    Civil Action No. 16-md-2687 (MCA) (JAD)
    ANTITRUST LITIGATION




               SETTLEMENT AGREEMENT BETWEEN DIRECT PURCHASER
               CLASS PLAINTIFFS AND DEFENDANT C&S, CHEMICALS, INC.

           THIS SETTLEMENT AGREEMENT is made and entered into as of the 1st day of July,

    2019 by and between on the one hand: Plaintiffs Central Arkansas Water; City of Charlotte, North

    Carolina; City and County of Denver, Colorado, acting by and through its board of Water

    Commissioners; Flambeau River Papers, LLC; City of Greensboro, North Carolina; Mobile Area

    Water and Sewer System; City of Rochester, Minnesota; City of Sacramento, California; SUEZ

    Water Environmental Services Inc.; SUEZ Water New Jersey Inc.; SUEZ Water Princeton

    Meadows Inc.; SUEZ Water New York Inc.; SUEZ Water Pennsylvania Inc.; City of Texarkana,

    Arkansas and City of Texarkana, Texas, d/b/a Texarkana Water Utilities; and City of Shreveport,

    Louisiana (collectively, “Direct Purchaser Class Plaintiffs”), individually and on behalf of the

    putative Direct Purchaser Settlement Class, as defined below; and on the other hand Defendant

    C&S Chemicals, Inc. (“C&S”). The Direct Purchaser Class Plaintiffs, Direct Purchaser Settlement

    Class, and C&S are referred to collectively as the “Parties” and individually as a “Party.” 1 This

    Agreement does not release any claims of the Direct Purchaser Class Plaintiffs and the other

    members of the Direct Purchaser Settlement Class against any Non-Settling Defendant.

           WHEREAS, Direct Purchaser Class Plaintiffs (on behalf of themselves and as

    representatives of the putative class of similarly-situated persons) allege in the Consolidated


    1
            All terms with initial capitalization shall have the meanings set forth in Paragraph 1 below
    or as otherwise defined herein.
Case
Case 2:16-md-02687-MCA-MAH Document 1326-2
     2:16-md-02687-MCA-JAD Document 1465-8 Filed
                                           Filed 07/01/19
                                                 12/11/20 Page
                                                          Page 33 of
                                                                  of 33
                                                                     33 PageID:
                                                                        PageID: 35342
                                                                                37595




    Proceedings, as defined below, that, among other things, C&S participated in a conspiracy – with

    other Defendants in this litigation and unnamed co-conspirators – to allocate territories and/or not

    to compete for each other’s historical business by rigging bids, allocating customers, and fixing,

    stabilizing, and maintaining the price of liquid aluminum sulfate (“Alum”) sold in the United States

    from January 1, 1997 through at least February 28, 2011;

           WHEREAS, Interim DPP Lead Counsel and Plaintiffs’ Steering Committee have been

    appointed by the Court to represent, on an interim basis, the putative class of Direct Purchasers;

           WHEREAS, C&S acknowledges it is appropriate, solely as part of this Settlement, and

    subject to Final Approval, to stipulate to the certification of the Direct Purchaser Settlement Class,

    as defined below, and that the prerequisites of Federal Rule of Civil Procedure 23 have been

    satisfied here for purposes of this Settlement only;

           WHEREAS, the Parties wish to resolve all claims asserted and all claims that could have

    been asserted in the Consolidated Proceedings by Direct Purchaser Class Plaintiffs against C&S;

           WHEREAS, counsel for the Parties have engaged in arm’s-length negotiations on the terms

    of this Agreement, as defined below, and this Agreement embodies all of the terms and conditions

    of the Settlement;

           WHEREAS, Direct Purchaser Class Plaintiffs have concluded, after preliminary discovery

    and investigation of the facts and after considering the circumstances of the Class Action and the

    applicable law, that it is in the best interests of Direct Purchaser Class Plaintiffs to enter into this

    Agreement with C&S to avoid the uncertainties of further complex litigation, and to obtain the

    benefits described herein for the Direct Purchaser Settlement Class, and, further, that this

    Settlement (as defined below) is fair, reasonable, adequate, and in the best interests of Direct

    Purchaser Class Plaintiffs and the Direct Purchaser Settlement Class;



                                                       2
Case
Case 2:16-md-02687-MCA-MAH Document 1326-2
     2:16-md-02687-MCA-JAD Document 1465-8 Filed
                                           Filed 07/01/19
                                                 12/11/20 Page
                                                          Page 44 of
                                                                  of 33
                                                                     33 PageID:
                                                                        PageID: 35343
                                                                                37596




           WHEREAS, Direct Purchaser Settlement Class Members have concluded, after

    preliminary discovery and investigation of the facts and after considering the circumstances of the

    Consolidated Proceedings and the applicable law, that it is in the best interests of the Direct

    Purchaser Settlement Class Members to enter into this Agreement with C&S to avoid the

    uncertainties of further complex litigation, and to obtain the benefits described herein for the Direct

    Purchaser Settlement Class Members, and, further, that this Settlement is fair, reasonable,

    adequate, and in the best interests of the Direct Purchaser Settlement Class Members;

           WHEREAS, C&S, without admitting any liability or wrongdoing, wishes to avoid the

    costs, expenses, and uncertainties of this complex litigation;

           NOW THEREFORE, in consideration of the foregoing, the terms and conditions set forth

    below, and other good and valuable consideration, it is agreed by and among the Parties that the

    Direct Purchaser Class Action and Direct Purchaser Settlement Class Members’ claims be settled

    and compromised, and dismissed on the merits with prejudice as to the C&S Released Parties,

    subject to Court approval:

           1.      Definitions: The following terms shall have the following meanings for purposes

                   of this Agreement.

                   a.      “Agreement” means this Settlement Agreement Between Direct Purchaser

                           Class Plaintiffs and C&S.

                   b.      “Case Contribution Award” means compensation for Direct Purchaser

                           Class Plaintiffs for their time and effort undertaken in the Class Action.

                   c.      “Class Action” or “Direct Purchaser Class Action” means the putative class

                           action filed by Direct Purchaser Class Plaintiffs in the Consolidated

                           Proceedings.



                                                      3
Case
Case 2:16-md-02687-MCA-MAH Document 1326-2
     2:16-md-02687-MCA-JAD Document 1465-8 Filed
                                           Filed 07/01/19
                                                 12/11/20 Page
                                                          Page 55 of
                                                                  of 33
                                                                     33 PageID:
                                                                        PageID: 35344
                                                                                37597




                d.    “Consolidated Proceedings” means the consolidated proceedings entitled,

                      In re: Liquid Aluminum Sulfate Antitrust Litigation, Civil Action No. 16-

                      md-2687 (JLL) (JAD), pending in the United States District Court for the

                      District of New Jersey and any Direct Purchaser claim or complaint filed in

                      or transferred to these proceedings, including each and every complaint

                      filed by Direct Action Direct Purchaser Settlement Class Members.

                e.    “Court” means the United States District Court for the District of New

                      Jersey.

                f.    “Defendants” mean the defendants in the Consolidated Proceedings.

                g.    “Direct Purchaser” or “Direct Purchasers” means all persons or entities that

                      purchased Alum in the United States directly from a Defendant or co-

                      conspirator from January 1, 1997 to at least February 28, 2011.

                h.    “Direct Purchaser Settlement Class Members” means any person or entity

                      that is a member of the Direct Purchaser Settlement Class.

                i.    “Direct Purchaser Escrow Account” means the escrow account established

                      to receive and maintain funds contributed on behalf of C&S for the benefit

                      of the Direct Purchaser Settlement Class, including Direct Purchaser Class

                      Plaintiffs and Direct Action Direct Purchaser Settlement Class Members.

                j.    “Direct Purchaser Escrow Agreement” means that certain agreement by and

                      between Esquire Bank and Direct Purchaser Class Plaintiffs (by and through

                      Interim DPP Lead Counsel) pursuant to which the Direct Purchaser Escrow

                      Account is established and funded for the benefit of the Direct Purchaser

                      Settlement Class, including Direct Purchaser Class Plaintiffs.



                                               4
Case
Case 2:16-md-02687-MCA-MAH Document 1326-2
     2:16-md-02687-MCA-JAD Document 1465-8 Filed
                                           Filed 07/01/19
                                                 12/11/20 Page
                                                          Page 66 of
                                                                  of 33
                                                                     33 PageID:
                                                                        PageID: 35345
                                                                                37598




                k.    “Direct Purchaser Settlement Class” means all Direct Purchasers, including

                      the Direct Purchaser Class Plaintiffs and Direct Purchaser Settlement Class

                      Members. Excluded from the Direct Purchaser Settlement Class are 1)

                      Defendants and co-conspirators and their respective parents, subsidiaries,

                      and affiliates, and 2) any Direct Purchasers who timely and validly elect to

                      be excluded from the Direct Purchaser Settlement Class.

                l.    “Execution Date” means the date all Parties to this Agreement sign the

                      Agreement.

                m.    “Final Approval” means an order and judgment by the Court that finally

                      approves this Agreement and the Settlement pursuant to Federal Rule of

                      Civil Procedure 23 and dismisses with prejudice C&S from the Direct

                      Purchaser Class Action.

                n.    “Final Judgment” means the first date upon which both of the following

                      conditions shall have been satisfied:

                      i.     Final Approval; and

                      ii.    Either (1) thirty (30) days have passed from the date of Final

                             Approval with no notice of appeal having been filed with the Court;

                             or (2) Final Approval has been affirmed by a mandate issued by any

                             reviewing court to which any appeal has been taken, and any further

                             petition for review (including certiorari) has been denied, and the

                             time for any further appeal or review of Final Approval has expired.

                o.    “C&S Released Parties” means C&S, its predecessors or assigns, and their

                      current and former, direct and indirect parents, subsidiaries, affiliates, and



                                                5
Case
Case 2:16-md-02687-MCA-MAH Document 1326-2
     2:16-md-02687-MCA-JAD Document 1465-8 Filed
                                           Filed 07/01/19
                                                 12/11/20 Page
                                                          Page 77 of
                                                                  of 33
                                                                     33 PageID:
                                                                        PageID: 35346
                                                                                37599




                      all of their directors, officers, managers, members, agents, representatives

                      and employees. As used in this Paragraph, “affiliates” means entities

                      controlling, controlled, in whole or in part, by or under common ownership

                      or control with, in whole or in part, C&S or its predecessors.

                p.    “Interim DPP Lead Counsel” means James E. Cecchi of Carella, Byrne,

                      Cecchi, Olstein, Brody & Agnello, P.C., as appointed by the Court to

                      represent the putative class of Direct Purchasers on an interim basis.

                q.    “Non-Settling Defendant” means any Defendant in the Direct Purchaser

                      Class Action, including any Defendants that may be added at a later date,

                      other than C&S Released Parties.

                r.    “Notice and Administrative Costs” means the reasonable and authorized

                      costs and expenses of disseminating and publishing the Mailed Direct

                      Purchaser Class Notice and Published Direct Purchaser Class Notice, as

                      defined below, and all reasonable and authorized costs and expenses

                      incurred by the Settlement Administrator in administering the Settlement,

                      including but not limited to costs and expenses associated with assisting

                      members of the Direct Purchaser Settlement Class, processing claims,

                      escrowing funds, and issuing and mailing payments.

                s.    “Opt-Out Deadline” means the deadline established by order of the Court

                      for Direct Purchaser Settlement Class Members to request exclusion from

                      the Direct Purchaser Settlement Class.




                                                6
Case
Case 2:16-md-02687-MCA-MAH Document 1326-2
     2:16-md-02687-MCA-JAD Document 1465-8 Filed
                                           Filed 07/01/19
                                                 12/11/20 Page
                                                          Page 88 of
                                                                  of 33
                                                                     33 PageID:
                                                                        PageID: 35347
                                                                                37600




                t.    “Plaintiffs’ Steering Committee” means the group of counsel appointed by

                      the Court, along with Interim DPP Lead Counsel, to represent, on an interim

                      basis, the putative class of Direct Purchasers.

                u.    “Preliminary Approval” means a finding by the Court to preliminarily

                      approve this Agreement and the Settlement pursuant to Federal Rule of

                      Civil Procedure 23.

                v.    “Released Claims” shall have the meaning set forth in Paragraph 14 of this

                      Agreement.

                w.    “Releasing Party” or “Releasing Parties” shall refer individually and

                      collectively, to the Direct Purchaser Settlement Class and all Direct

                      Purchaser Settlement Class Members, including the Direct Purchaser Class

                      Plaintiffs and the Direct Purchaser Settlement Class Members, each on

                      behalf of themselves and their respective predecessors and successors; their

                      current and former, direct and indirect parents, subsidiaries and affiliates;

                      their present and former shareholders, partners, directors, officers, owners

                      of any kind, principals, members, agents, employees, contractors, attorneys,

                      insurers, heirs, executors, administrators, devisees, representatives; their

                      assigns of all such persons or entities, as well as any person or entity acting

                      on behalf of or through any of them in any capacity whatsoever, jointly and

                      severally; and any of their past, present and future agents, officials acting in

                      their official capacities, legal representatives, agencies, departments,

                      commissions and divisions; and also means, to the full extent of the power

                      of the signatories hereto to release past, present and future claims, the



                                                 7
Case
Case 2:16-md-02687-MCA-MAH Document 1326-2
     2:16-md-02687-MCA-JAD Document 1465-8 Filed
                                           Filed 07/01/19
                                                 12/11/20 Page
                                                          Page 99 of
                                                                  of 33
                                                                     33 PageID:
                                                                        PageID: 35348
                                                                                37601




                      following: (1) any Releasing Party’s subdivisions (political or otherwise,

                      including, but not limited to, municipalities, counties, parishes, villages,

                      unincorporated districts and hospital districts), public entities, public

                      instrumentalities and public education institutions; and (2) persons or

                      entities acting in a parens patriae, sovereign, quasi-sovereign, private

                      attorney general, qui tam, taxpayer or any other capacity, whether or not

                      any of them participate in this settlement. As used in this Paragraph,

                      “affiliates” means entities controlling, controlled, in whole or in part, by or

                      under common ownership or control with, in whole or in part, any of the

                      Releasing Parties or their predecessors.

                x.    “Settlement” means the settlement of the Direct Purchaser Class Action and

                      any claims filed by Direct Purchaser Settlement Class Members with

                      respect to the C&S Released Parties, as set forth in this Agreement.

                y.    “Settlement Administrator” means Angeion Group, the firm retained to

                      disseminate the Mailed Direct Purchaser Class Notice and administer the

                      Settlement, subject to approval of the Court.

                z.    “Settlement Class Period” means January 1, 1997 to at least February 28,

                      2011. However, to the extent the Class Period, as that term is defined in the

                      Direct Purchaser Class Action, is expanded, the definition of Settlement

                      Class Period will also expand to the same time period, if such expansion is

                      approved by the Court prior to Final Approval.

                aa.   “Settlement Funds” means the payments made by C&S pursuant to this

                      Agreement, including any interest accrued on such payments.



                                                8
Case
Case 2:16-md-02687-MCA-MAH Document 1326-2
     2:16-md-02687-MCA-JAD Document 1465-8 Filed
                                           Filed 07/01/19
                                                 12/11/20 Page
                                                          Page 10
                                                               10 of
                                                                  of 33
                                                                     33 PageID:
                                                                        PageID:
                                  37602
                                  35349


       2.    The Parties’ Efforts to Effectuate this Settlement. The Parties agree to support entry

             of Final Approval, including through the conclusion of any appeal, motion for re-

             argument, motion for rehearing, petition for a writ of certiorari or other writ.

       3.    Settlement Announcement and Litigation Standstill.          Upon execution of this

             Agreement, the Parties shall inform the Court and Non-Settling Defendants that the

             Parties have executed this Agreement. Upon execution of this Agreement, the

             Direct Purchaser Class Plaintiffs and the Direct Purchaser Settlement Class,

             through Interim DPP Lead Counsel, and the Direct Purchaser Settlement Class

             Members shall use their best efforts to cease all litigation activities related to the

             pursuit of claims against the C&S Released Parties in the Consolidated Proceedings

             (except as permitted in Paragraph 9 of this Agreement) (the “Litigation Standstill”).

       4.    Motions for Preliminary Approval. As soon as practicable, and in no event later

             than fourteen (14) days after the execution of this Agreement, unless otherwise

             extended by written agreement of the Parties, Direct Purchaser Class Plaintiffs,

             through Interim DPP Lead Counsel, shall submit to the Court a motion for

             Preliminary Approval of this Agreement, seeking certification of the Direct

             Purchaser Settlement Class for settlement purposes. The Preliminary Approval

             motion shall include: (a) the proposed definition of the class for settlement

             purposes; (b) a proposed form of, method for, and date of dissemination of notice;

             (c) a proposed schedule for the filing of any motion for fees and expenses, the filing

             of a motion to approve finally this Agreement, and a final fairness hearing; and (d)

             a proposed form of order preliminarily approving this Agreement and certifying the

             Direct Purchaser Settlement Class for settlement purposes. The text of the items



                                               9
Case
Case 2:16-md-02687-MCA-MAH Document 1326-2
     2:16-md-02687-MCA-JAD Document 1465-8 Filed
                                           Filed 07/01/19
                                                 12/11/20 Page
                                                          Page 11
                                                               11 of
                                                                  of 33
                                                                     33 PageID:
                                                                        PageID:
                                  37603
                                  35350


             referred to in clauses (a) through (d) above shall be proposed by Direct Purchaser

             Class Plaintiffs, through Interim DPP Lead Counsel, subject to the agreement of

             the C&S Settling Parties, which agreement shall not be unreasonably withheld. The

             Parties shall take all reasonable actions as may be necessary to obtain Preliminary

             Approval of this Agreement and certification of the Direct Purchaser Settlement

             Class.

       5.    Direct Purchaser Class Notices.        After Preliminary Approval, and subject to

             approval by the Court of the means for dissemination:

             a.       Individual notice of this Settlement (“Mailed Direct Purchaser Class

                      Notice”) shall be mailed by the Settlement Administrator, at the direction

                      of Interim DPP Lead Counsel, to Direct Purchasers that: are readily and

                      reasonably identified by or were previously identified by C&S; are

                      identified by or were previously identified by Non-Settling Defendants; and

                      are identified by Interim DPP Lead Counsel. As set forth in Paragraph 9

                      below, C&S shall use its best efforts to provide the names and addresses of

                      all known Direct Purchasers during the Settlement Class Period. Because

                      the information about the Direct Purchaser Settlement Class that will be

                      provided to the Settlement Administrator will consist of confidential

                      information, non-public personal information, and other information

                      protected by privacy laws, the Settlement Administrator will execute a non-

                      disclosure agreement, to which C&S will be a party, and will take all

                      reasonable steps to ensure that any information provided to it by Interim

                      DPP Lead Counsel will be solely for the purpose of effectuating the



                                               10
Case
Case 2:16-md-02687-MCA-MAH Document 1326-2
     2:16-md-02687-MCA-JAD Document 1465-8 Filed
                                           Filed 07/01/19
                                                 12/11/20 Page
                                                          Page 12
                                                               12 of
                                                                  of 33
                                                                     33 PageID:
                                                                        PageID:
                                  37604
                                  35351


                   Settlement. The Settlement Administrator shall administer the Settlement

                   in accordance with the terms of this Agreement and, without limiting the

                   foregoing, shall treat any and all documents, communications and other

                   information and materials received in connection with the administration of

                   the Settlement as confidential and shall not disclose any or all such

                   documents, communications, or other information to any person or entity

                   except as provided in this Agreement or court order.

             b.    Notice of this Settlement to the Direct Purchasers may be combined with

                   notice of certification of the Direct Purchaser Settlement Class. Claim

                   forms shall be available at www.liquidaluminumdirectsettlement.com and

                   may also be included with the Mailed Direct Purchaser Class Notice sent to

                   Direct Purchasers.

             c.    A summary of the Mailed Direct Purchaser Class Notice (“Published Direct

                   Purchaser Class Notice”) shall be submitted to the Court for approval in

                   connection with the motion for Preliminary Approval.

             d.    After Final Approval has been obtained, and C&S’s right of rescission or

                   termination under Paragraph 17 cannot be exercised or has been waived,

                   and with Court approval, all Notice and Administrative Costs, including

                   without limitation, costs and expenses associated with the Direct Purchaser

                   Escrow Account, and the costs and expenses for filing of tax returns and

                   payment of taxes, will be paid out of the Settlement Funds as specified in

                   the Direct Purchaser Escrow Agreement. All expenses and costs incurred

                   by the Direct Purchaser Class Plaintiffs and Interim DPP Lead Counsel shall



                                           11
Case
Case 2:16-md-02687-MCA-MAH Document 1326-2
     2:16-md-02687-MCA-JAD Document 1465-8 Filed
                                           Filed 07/01/19
                                                 12/11/20 Page
                                                          Page 13
                                                               13 of
                                                                  of 33
                                                                     33 PageID:
                                                                        PageID:
                                  37605
                                  35352


                    be reimbursed and indemnified solely out of the Settlement Funds, as

                    provided by an order of the Court. The C&S Released Parties and C&S

                    Settling Parties shall not be liable for any costs, fees, or expenses of any of

                    Direct Purchaser Class Plaintiffs’ and Interim DPP Lead Counsel’s

                    attorneys, experts, advisors, agents, or representatives. All such costs, fees,

                    and expenses shall be paid out of the Settlement Funds.

       6.    Motion for Final Approval and Entry of Final Judgment. If the Court grants

             Preliminary Approval of this Agreement and certifies the Direct Purchaser

             Settlement Class, Direct Purchaser Class Plaintiffs, through Interim DPP Lead

             Counsel, shall—in accordance with the schedule set forth in the Court’s

             Preliminary Approval—submit to the Court a separate motion for Final Approval

             of this Agreement by the Court, the text of which shall be proposed by Interim DPP

             Lead Counsel, subject to the agreement of the C&S Settling Parties, which

             agreement shall not be unreasonably withheld. The motion for Final Approval shall

             seek entry of an order and Final Judgment:

             a.     finally approving the Settlement as being a fair, reasonable, and adequate

                    settlement for the Direct Purchaser Settlement Class within the meaning of

                    Federal Rules of Civil Procedure 23, and directing the execution of the

                    Settlement pursuant to the terms and conditions set forth in this Agreement;

             b.     dismissing the Direct Purchaser Class Action, with prejudice as to the C&S

                    Released Parties;

             c.     discharging and releasing the C&S Released Parties from all Released

                    Claims;



                                              12
Case
Case 2:16-md-02687-MCA-MAH Document 1326-2
     2:16-md-02687-MCA-JAD Document 1465-8 Filed
                                           Filed 07/01/19
                                                 12/11/20 Page
                                                          Page 14
                                                               14 of
                                                                  of 33
                                                                     33 PageID:
                                                                        PageID:
                                  37606
                                  35353


             d.     reserving continuing and exclusive jurisdiction over the Settlement for all

                    purposes; and

             e.     determining under Fed. R. Civ. P. 54(b) that there is no just reason for delay

                    and directing that the judgment of dismissal as to the C&S Released Parties

                    shall be final and appealable and entered forthwith.

             The Parties shall take all reasonable steps to obtain Final Approval of the

             Settlement.

       7.    Escrow Account. The Direct Purchaser Escrow Account will be established and

             shall be administered by Interim DPP Lead Counsel for the Direct Purchaser Class

             Plaintiffs and Direct Purchaser Settlement Class under the Court’s continuing

             supervision and control pursuant to the Direct Purchaser Escrow Agreement. No

             disbursements of funds from the Direct Purchaser Escrow Account will occur

             without order of the Court.

       8.    Settlement Consideration. Subject to the provisions hereof, and in consideration of

             the release of Released Claims, C&S agrees to pay, on behalf of itself and the C&S

             Settling Parties, a total of U.S. $1.3 million by depositing that amount into the

             Direct Purchaser Escrow Account, payable in equal monthly installments, with

             simple interest at the rate of 4.5% per year. The first payment shall be made within

             sixty (60) calendar days after Preliminary Approval by the Court of the Settlement

             Agreement, and each successive payment then shall be due on the first day of the

             month following the month in which the prior payment was due. In the event any

             payment required hereunder is not made when due, C&S shall have ten (10) days

             from receipt of notice made in accordance with Paragraph 24 of this Settlement



                                              13
Case
Case 2:16-md-02687-MCA-MAH Document 1326-2
     2:16-md-02687-MCA-JAD Document 1465-8 Filed
                                           Filed 07/01/19
                                                 12/11/20 Page
                                                          Page 15
                                                               15 of
                                                                  of 33
                                                                     33 PageID:
                                                                        PageID:
                                  37607
                                  35354


             Agreement to cure such non-payment. The settlement payments shall be secured

             by a mortgage on C&S’ real property, which may be recorded after final approval

             of the Settlement. C&S agrees to not encumber or allow the encumbrance of any

             of its real property prior to the recording of the aforesaid mortgage on behalf of the

             Direct Purchaser Settlement Class.

                    C&S shall make no additional payments to the Direct Purchaser Class

             Plaintiffs, the Direct Purchaser Settlement Class, the Direct Purchaser Settlement

             Class Members, or Interim DPP Lead Counsel. The Settlement Funds represent all

             sums owed and payable by C&S and/or the C&S Released Parties pursuant to this

             Agreement, including payment of damages, attorneys’ fees, incentive fees, notice

             costs, costs of administration and costs of any kind.        The Parties agree and

             acknowledge that none of the Settlement Funds paid by or on behalf of C&S under

             this Agreement shall be deemed to be, in any way, a penalty or a fine of any kind,

             nor shall it be deemed or construed to be an admission or evidence of any violation

             of any statute or law or of any liability or wrongdoing by the C&S Released Parties.

       9.    Cooperation With Settlement Process. C&S shall provide cooperation in the

             settlement process to the Direct Purchaser Class Plaintiffs and the Direct Purchaser

             Settlement Class Members through Interim DPP Lead Counsel and the Plaintiffs’

             Steering Committee pursuant to the terms of this Paragraph.             But for the

             cooperation enumerated in this Paragraph 9, all litigation activities related to the

             pursuit of claims by Direct Purchaser Class Plaintiffs and the Direct Purchaser

             Settlement Class Members against C&S in the Consolidated Proceedings are

             subject to the Litigation Standstill set forth in Paragraph 3. C&S and C&S



                                              14
Case
Case 2:16-md-02687-MCA-MAH Document 1326-2
     2:16-md-02687-MCA-JAD Document 1465-8 Filed
                                           Filed 07/01/19
                                                 12/11/20 Page
                                                          Page 16
                                                               16 of
                                                                  of 33
                                                                     33 PageID:
                                                                        PageID:
                                  37608
                                  35355


             Released Parties shall have no cooperation obligation except those related to the

             settlement process as expressly set forth in this Paragraph 9.

             a.     Preliminary Approval. The Parties agree to cooperate to the extent

                    reasonably necessary in connection with Interim DPP Lead Counsel’s

                    preparation of the motion for Preliminary Approval and any related

                    documents necessary to effectuate and implement the terms and conditions

                    of this Agreement.

             b.     Data for Mailed Direct Purchaser Class Notice. Within fifteen (15) days

                    after the Execution Date, C&S shall supply to Interim DPP Lead Counsel

                    at C&S’s expense and in such form as kept in the regular course of business

                    (electronic format if available) the names and addresses of Direct

                    Purchasers that purchased Alum from C&S during the Settlement Class

                    Period, or confirm that it has provided such information previously.

             c.     Other than as specifically set forth above, each Party shall be responsible

             for its own expenses, including legal fees, in connection with the cooperation

             obligations outlined above.

       10.   Material Breach and Reservation of Rights. C&S agrees that a material breach of

             this Agreement will have occurred if C&S defaults under the terms of this

             Agreement, including as to C&S’s obligations to provide the Settlement Funds (as

             set forth in Paragraph 8 of this Agreement) and the C&S Settling Parties’

             obligations to cooperate with the settlement process (as set forth in Paragraph 9 of

             this Agreement), except as provided for in Paragraph 9. In the event that C&S

             violates any material provision of this Agreement, the Release (set forth in



                                              15
Case
Case 2:16-md-02687-MCA-MAH Document 1326-2
     2:16-md-02687-MCA-JAD Document 1465-8 Filed
                                           Filed 07/01/19
                                                 12/11/20 Page
                                                          Page 17
                                                               17 of
                                                                  of 33
                                                                     33 PageID:
                                                                        PageID:
                                  37609
                                  35356


             Paragraphs 14 and 15 of this Agreement) shall be voided as to the breaching party

             only, and the Direct Purchaser Class Plaintiffs (on behalf of the Direct Purchaser

             Settlement Class) and the Direct Purchaser Settlement Class Members shall be

             entitled to assert the full amount of their respective claims, reduced only by the

             value of any consideration actually received. If C&S defaults under the Agreement

             and commences a proceeding under Title 11 of the United States Code (a “C&S

             Bankruptcy”), C&S reserves its right to dispute its liability to the Direct Purchaser

             Class Plaintiffs and the Direct Purchaser Settlement Class Members. Nothing in

             this Agreement shall limit any argument or claim the Direct Purchaser Class

             Plaintiffs or the Direct Purchaser Settlement Class Members could assert in a C&S

             Bankruptcy. Additionally, the Direct Purchaser Class Plaintiffs (on behalf of the

             Direct Purchaser Settlement Class) and the Direct Purchaser Settlement Class

             Members agree that a material breach of this Agreement will have occurred if the

             Direct Purchaser Class Plaintiffs or the Direct Purchaser Settlement Class Members

             default under the terms of this Agreement. In the event that Direct Purchaser Class

             Plaintiffs or the Direct Purchaser Settlement Class Members violate any material

             provision of this Agreement, C&S shall have the unilateral right in its sole

             discretion to terminate the Agreement. All rights, claims and defenses of C&S and

             the Direct Purchaser Class Plaintiffs and the Direct Purchaser Settlement Class

             Members are otherwise reserved.

       11.   Qualified Settlement Fund. The Parties agree to treat the Settlement Funds as being

             at all times a Qualified Settlement Fund within the meaning of Treas. Reg.

             § 1.468B-1, and to that end, the Parties shall cooperate with each other and shall



                                              16
Case
Case 2:16-md-02687-MCA-MAH Document 1326-2
     2:16-md-02687-MCA-JAD Document 1465-8 Filed
                                           Filed 07/01/19
                                                 12/11/20 Page
                                                          Page 18
                                                               18 of
                                                                  of 33
                                                                     33 PageID:
                                                                        PageID:
                                  37610
                                  35357


             not take a position in any filing or before any tax authority that is inconsistent with

             such treatment. In addition, Interim DPP Lead Counsel shall timely make such

             elections as necessary or advisable to carry out the provisions of this Paragraph 11,

             including the relation-back election (as defined in Treas. Reg. § 1.468B-l(j)) back

             to the earliest permitted date. Such elections shall be made in compliance with the

             procedures and requirements contained in such regulations.            It shall be the

             responsibility of Interim DPP Lead Counsel to timely and properly prepare and

             deliver the necessary documentation for signature by all necessary parties, and

             thereafter to cause the appropriate filing to occur. All provisions of this Agreement

             shall be interpreted in a manner that is consistent with the Settlement Funds being

             a “Qualified Settlement Fund” within the meaning of Treasury Regulation

             § 1.468B-1.    Interim DPP Lead Counsel shall timely and properly file all

             information and other tax returns necessary or advisable with respect to the

             Settlement Funds (including without limitation the returns described in Treas. Reg.

             § 1.468B-2(k), (1)).    Such returns shall reflect that all taxes (including any

             estimated taxes, interest or penalties) on the income earned by the Settlement Funds

             shall be paid out of the Settlement Funds. C&S shall not be responsible for the

             filing or payment of any taxes or expenses connected to the Qualified Settlement

             Fund.

       12.   Distribution of Settlement Funds to Settlement Class. Members of the Direct

             Purchaser Settlement Class who have not timely and validly excluded themselves

             from the Class Action prior to the Opt-Out Deadline shall be entitled solely to the

             Settlement Funds for settlement and satisfaction against the C&S Released Parties



                                               17
Case
Case 2:16-md-02687-MCA-MAH Document 1326-2
     2:16-md-02687-MCA-JAD Document 1465-8 Filed
                                           Filed 07/01/19
                                                 12/11/20 Page
                                                          Page 19
                                                               19 of
                                                                  of 33
                                                                     33 PageID:
                                                                        PageID:
                                  37611
                                  35358


             for the Released Claims, and shall not be entitled to any other payment or relief

             from the C&S Released Parties. Except as provided by order of the Court, no Direct

             Purchaser Settlement Class Member shall have any interest in the Settlement Funds

             or any portion thereof.      Direct Purchaser Class Plaintiffs, Direct Purchaser

             Settlement Class Members, and their counsel will be reimbursed and indemnified

             solely out of the Settlement Funds for all expenses including, but not limited to, the

             costs of notice of the Settlement to Direct Purchaser Settlement Class Members.

             The C&S Released Parties shall not be liable for any costs, fees, or expenses of any

             of Direct Purchaser Class Plaintiffs’ or Direct Purchaser Settlement Class

             Members’ respective attorneys, experts, advisors, or representatives, but all such

             costs and expenses as approved by the Court shall be paid out of the Settlement

             Funds. If the Court grants Final Approval of this Agreement pursuant to the

             provisions of Paragraph 6, and C&S’s right of rescission under Paragraph 17 cannot

             be exercised or has been waived, Direct Purchaser Class Plaintiffs, with Court

             approval, may use the Settlement Funds to pay such costs and expenses for the

             litigation of the Class Action as set forth in this Paragraph.

       13.   No Objection to Fee Request or Case Contribution Awards. C&S shall not take

             any position with respect to Direct Purchaser Class Plaintiffs’ application for

             attorneys’ fees, up to a maximum of 33.3% of the total consideration made available

             to the Direct Purchaser Settlement Class, and for reimbursement of costs and

             expenses. In addition, C&S shall not oppose any request for Case Contribution

             Awards to Direct Purchaser Class Plaintiffs in an amount up to $20,000 each. The

             procedure for and the grant or denial or allowance by the Court of attorneys’ fees,



                                               18
Case
Case 2:16-md-02687-MCA-MAH Document 1326-2
     2:16-md-02687-MCA-JAD Document 1465-8 Filed
                                           Filed 07/01/19
                                                 12/11/20 Page
                                                          Page 20
                                                               20 of
                                                                  of 33
                                                                     33 PageID:
                                                                        PageID:
                                  37612
                                  35359


             reimbursement of costs and expenses and Case Contribution Awards are considered

             by the Court separately from the Court’s consideration of the fairness,

             reasonableness, and adequacy of the Settlement, and any order or proceeding

             relating to the applications for attorneys’ fees, reimbursement of costs and expenses

             and Case Contribution Awards, or any appeal from any order relating thereto or the

             reverse or modification thereof, will not operate to terminate or cancel this

             Agreement, or affect or delay the finality of the Final Judgment approving the

             Agreement and the Settlement.

                    Any attorneys’ fees and expenses that are awarded by the Court shall be

             paid to Co-Lead Counsel solely from the Settlement Funds at the time of either (i)

             final approval by the district court of the attorneys’ fees and expenses award or (ii)

             final approval of the Settlement in the district court, following a hearing on any

             objections to the settlement, whichever comes later, notwithstanding the existence

             of any timely filed objections to the attorneys’ fees and expense award, or potential

             for appeal therefrom, or collateral attack on the Settlement or any part thereof,

             subject to the Direct Purchaser Class Plaintiffs’ counsel’s obligation to make

             appropriate refunds or repayments to the Settlement Funds, plus accrued interest at

             the same net rate as is earned by the Settlement Funds, if the Settlement is

             terminated pursuant to the terms of this Stipulation or if, as a result of any appeal

             or further proceedings on remand, or successful collateral attack, the award of

             attorneys’ fees and expenses is reduced or reversed and such order reducing or

             reversing the award has become final in that the time for any further appeals or

             other review has expired and no such further appeal or application for further



                                              19
Case
Case 2:16-md-02687-MCA-MAH Document 1326-2
     2:16-md-02687-MCA-JAD Document 1465-8 Filed
                                           Filed 07/01/19
                                                 12/11/20 Page
                                                          Page 21
                                                               21 of
                                                                  of 33
                                                                     33 PageID:
                                                                        PageID:
                                  37613
                                  35360


             review has been filed. All expenses awarded by the Court shall be paid out of the

             settlement funds paid by C&S as of the time that the Settlement receives Final

             Approval by the Court. The attorney’s fees awarded by the Court shall be paid

             proportionately out of the installment payments paid by C&S hereunder from the

             funds available after every sixth installment payment has been made by C&S.

             Direct Purchaser Class Plaintiffs’ counsel shall make the appropriate refund or

             repayment in full no later than thirty (30) calendar days after: (a) giving or receiving

             notice that the Settlement has been terminated or cancelled; or (b) any order

             reducing or reversing the award of attorneys’ fees and/or expenses has become

             final. An award of attorneys’ fees and/or expenses is not a necessary term of this

             Stipulation and is not a condition of the Settlement embodied herein. Direct

             Purchaser Class Plaintiffs may cancel or terminate the Settlement based on this

             Court’s or any appellate court’s ruling with respect to attorneys’ fees and/or

             expenses.

       14.   Release. Upon Final Judgment and in consideration of payment of the Settlement

             Funds into the Direct Purchaser Escrow Account, and for other valuable

             consideration, the C&S Released Parties shall be completely released, acquitted,

             and forever discharged from any and all claims, demands, actions, suits, causes of

             action, whether class, individual, or otherwise in nature (whether or not any Direct

             Purchaser Settlement Class Member has objected to the Settlement or makes a

             claim upon or participates in the Settlement Funds, whether directly,

             representatively, derivatively or in any other capacity) that the Releasing Parties

             ever had, now has, or hereafter can, shall, or may ever have, that exist as of the date



                                               20
Case
Case 2:16-md-02687-MCA-MAH Document 1326-2
     2:16-md-02687-MCA-JAD Document 1465-8 Filed
                                           Filed 07/01/19
                                                 12/11/20 Page
                                                          Page 22
                                                               22 of
                                                                  of 33
                                                                     33 PageID:
                                                                        PageID:
                                  37614
                                  35361


             of Final Judgment, on account of, or in any way arising out of, any and all known

             and unknown, foreseen and unforeseen, suspected or unsuspected, actual or

             contingent, liquidated or unliquidated claims, injuries, damages, and the

             consequences thereof in any way arising out of or relating in any way to the facts

             and circumstances alleged in the Consolidated Proceedings (“Released Claims”),

             provided, however, that nothing herein shall release claims involving any

             negligence, personal injury, breach of product warranty, bailment, failure to deliver

             lost goods, damaged or delayed goods, product defect, or similar claims relating to

             Alum. During the period after the expiration of the deadline for submitting an opt-

             out notice, as determined by the Court, and prior to Final Judgment, all Releasing

             Parties shall be preliminarily enjoined and barred from asserting any Released

             Claims against the C&S Released Parties. C&S further agrees that it will not file

             any suit against the Releasing Parties and their current and former, direct and

             indirect, parents, subsidiaries, affiliates, directors, officers, shareholders, and

             employees arising out of or relating to the Released Claims. The release of the

             Released Claims will become effective as to all Releasing Parties upon Final

             Judgment. Upon Final Judgment, the Releasing Parties further agree that they will

             not file any other suit against the C&S Released Parties arising out of or relating to

             the Released Claims.

       15.   Further Release. In addition to the provisions of Paragraph 14, the Releasing

             Parties hereby expressly waive and release, solely with respect to the Released

             Claims, upon Final Judgment, any and all provisions, rights, and benefits conferred

             by Section 1542 of the California Civil Code, which states:



                                              21
Case
Case 2:16-md-02687-MCA-MAH Document 1326-2
     2:16-md-02687-MCA-JAD Document 1465-8 Filed
                                           Filed 07/01/19
                                                 12/11/20 Page
                                                          Page 23
                                                               23 of
                                                                  of 33
                                                                     33 PageID:
                                                                        PageID:
                                  37615
                                  35362


             CERTAIN CLAIMS NOT AFFECTED BY GENERAL RELEASE. A GENERAL
             RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES
             NOT KNOW OR SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME
             OF EXECUTING THE RELEASE, WHICH IF KNOWN BY HIM OR HER
             MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
             THE DEBTOR;

             or by any law of any state or territory of the United States, or principle of common

             law, which is similar, comparable, or equivalent to Section 1542 of the California

             Civil Code. Each Releasing Party may hereafter discover facts other than or

             different from those which he, she, or it knows or believes to be true with respect

             to the claims which are released pursuant to the provisions of Paragraph 14, but

             each Releasing Party hereby expressly waives and fully, finally, and forever settles

             and releases, upon Final Judgment, any known or unknown, suspected or

             unsuspected, contingent or non-contingent claim that the Releasing Parties have

             agreed to release pursuant to Paragraph 14, whether or not concealed or hidden,

             without regard to the subsequent discovery or existence of such different or

             additional facts.

       16.   Reservation of Claims. The Parties intend by this Agreement to release only the

             C&S Released Parties with respect to the Released Claims. The Parties specifically

             do not intend this Agreement, or any part hereof or any other aspect of the proposed

             Settlement, to compromise or otherwise affect in any way any rights the Releasing

             Parties have or may have against any other person, firm, association, or corporation

             whatsoever, including, but not limited to the Non-Settling Defendants. The release

             set forth in Paragraphs 14 and 15 above is not intended to and shall not release any

             claims other than the Released Claims. The sales of Alum by C&S in the United

             States from January 1, 1997 through at least February 28, 2011 shall remain in the


                                              22
Case
Case 2:16-md-02687-MCA-MAH Document 1326-2
     2:16-md-02687-MCA-JAD Document 1465-8 Filed
                                           Filed 07/01/19
                                                 12/11/20 Page
                                                          Page 24
                                                               24 of
                                                                  of 33
                                                                     33 PageID:
                                                                        PageID:
                                  37616
                                  35363


             cases against the Non-Settling Defendants in the Consolidated Proceedings as a

             basis for damage claims and shall be part of any joint and several liability claims

             against Non-Settling Defendants in the Consolidated Proceedings or other persons

             or entities other than the C&S Released Parties.

       17.   Modification or Termination of Agreement.

             a.     This Agreement shall terminate at the discretion of either C&S or Direct

                    Purchaser Class Plaintiffs, through Interim DPP Lead Counsel, if: (1) the

                    Court, or any appellate court(s), rejects, modifies, or denies approval of any

                    portion of this Agreement or the proposed Settlement that results in a

                    modification to a material term of the proposed Settlement, including,

                    without limitation, the amount and terms of relief, the obligations of the

                    Parties, the findings or conclusions of the Court, the provisions relating to

                    notice, the definition of the Class, and/or the terms of the Release; or (2) the

                    Court, or any appellate court(s), does not enter or completely affirm, or

                    alters, narrows or expands, any portion of the Final Approval and Final

                    Judgment (as provided in Paragraph 6), or any of the Court’s findings of

                    fact or conclusions of law, that results in a modification to a material term

                    of the proposed Settlement. The terminating Party must exercise the option

                    to withdraw from and terminate this Agreement, as provided in this

                    Paragraph 17.a., by a signed writing served on the other Parties no later than

                    twenty (20) days after receiving notice of the event prompting the

                    termination.




                                              23
Case
Case 2:16-md-02687-MCA-MAH Document 1326-2
     2:16-md-02687-MCA-JAD Document 1465-8 Filed
                                           Filed 07/01/19
                                                 12/11/20 Page
                                                          Page 25
                                                               25 of
                                                                  of 33
                                                                     33 PageID:
                                                                        PageID:
                                  37617
                                  35364


             b.    In addition, C&S shall have the right, in its sole discretion, to terminate or

                   modify this Agreement based on the percentage of class members who elect

                   to be excluded from the Direct Purchaser Settlement Class or the dollar

                   volume of Alum purchases by persons who have elected to be excluded

                   from the Direct Purchaser Settlement Class. The terms for the exercise of

                   these rights, including the percentage and dollar thresholds, are set forth in

                   a confidential letter agreement between Interim DPP Lead Counsel and

                   counsel for C&S, the terms of which are hereby incorporated by reference

                   into this Agreement and which will be shared confidentially with the Court

                   for purposes of Preliminary Approval and Final Approval. Interim DPP

                   Lead Counsel shall provide to counsel for C&S information, including

                   reasonably sufficient supporting records, regarding the percentage of Direct

                   Purchaser Settlement Class Members who elect to be excluded from the

                   Direct Purchaser Settlement Class and the dollar volume of Alum purchases

                   by persons who have elected to be excluded from the Direct Purchaser

                   Settlement    Class   within    thirty   (30)   days   after   the   Opt-Out

                   Deadline. C&S must elect in its sole discretion to terminate or modify the

                   Agreement, as set forth herein, in writing to Interim DPP Lead Counsel at

                   the address set forth below, within forty-five (45) days after the Opt-Out

                   Deadline. C&S may waive this provision (in whole or in part) in its sole

                   discretion.

             c.    If, but only if, this Agreement is terminated pursuant to Paragraph 17.a. or

                   b. above, then:



                                             24
Case
Case 2:16-md-02687-MCA-MAH Document 1326-2
     2:16-md-02687-MCA-JAD Document 1465-8 Filed
                                           Filed 07/01/19
                                                 12/11/20 Page
                                                          Page 26
                                                               26 of
                                                                  of 33
                                                                     33 PageID:
                                                                        PageID:
                                  37618
                                  35365


                         1.   This Agreement shall be null and void and shall have no

                              force or effect, and no Party to this Agreement shall be

                              bound by any of its terms, except for the terms of Paragraph

                              17.c. herein;

                         2.   The Parties will petition the Court to have any stay orders

                              entered pursuant to this Agreement lifted;

                         3.   All of the Agreement’s provisions, and all negotiations,

                              statements, and proceedings relating to it, shall be without

                              prejudice to the rights of C&S, Direct Purchaser Class

                              Plaintiffs or any Direct Purchaser Settlement Class Member,

                              all of whom shall be restored to their respective positions

                              existing immediately before the execution of this

                              Agreement;

                         4.   C&S and the other C&S Released Parties expressly and

                              affirmatively reserve and do not waive all motions and

                              positions as to, arguments in support of, and substantive and

                              procedural rights as to all defenses to the causes of action or

                              remedies that have been sought or might be later asserted in

                              the actions, including without limitation, any argument or

                              position opposing class certification, liability or damages;

                         5.   Neither this Agreement, the fact of its having been made, nor

                              the negotiations leading to it, nor any action taken by a Party

                              or Direct Purchaser Settlement Class Member pursuant to



                                        25
Case
Case 2:16-md-02687-MCA-MAH Document 1326-2
     2:16-md-02687-MCA-JAD Document 1465-8 Filed
                                           Filed 07/01/19
                                                 12/11/20 Page
                                                          Page 27
                                                               27 of
                                                                  of 33
                                                                     33 PageID:
                                                                        PageID:
                                  37619
                                  35366


                                    this Settlement Agreement shall be admissible or entered

                                    into evidence for any purpose whatsoever;

                            6.      All costs incurred in connection with the Settlement,

                                    including, but not limited to, notice, publication, and

                                    customer communications, shall be paid from the Settlement

                                    Fund and all remaining funds shall revert back to C&S as

                                    soon as practicable. Neither Direct Purchaser Class Plaintiffs

                                    nor Interim DPP Lead Counsel shall be responsible for any

                                    of these costs or other settlement-related costs; and

                            7.      Any Attorneys’ Fees and Expenses previously paid to DPP

                                    Lead Counsel shall be returned to C&S within fourteen (14)

                                    calendar days of termination of the Agreement.

       18.   Consent to Jurisdiction. The Parties and any Releasing Parties hereby irrevocably

             submit to the exclusive jurisdiction of the Court for any suit, action, proceeding, or

             dispute arising out of or relating to this Agreement or the applicability of this

             Agreement. Without limiting the generality of the foregoing, it is hereby agreed

             that any dispute concerning the provisions of Paragraph 14 or 15, including but not

             limited to, any suit, action, or proceeding in which the provisions of Paragraph 14

             or 15 are asserted as a defense in whole or in part to any claim or cause of action or

             otherwise raised as an objection, constitutes a suit, action, or proceeding arising out

             of or relating to this Agreement. In the event that the provisions of Paragraph 14

             or 15 are asserted by any C&S Released Party as a defense in whole or in part to

             any claim or cause of action or otherwise raised as an objection in any suit, action



                                               26
Case
Case 2:16-md-02687-MCA-MAH Document 1326-2
     2:16-md-02687-MCA-JAD Document 1465-8 Filed
                                           Filed 07/01/19
                                                 12/11/20 Page
                                                          Page 28
                                                               28 of
                                                                  of 33
                                                                     33 PageID:
                                                                        PageID:
                                  37620
                                  35367


             or proceeding, it is hereby agreed that such C&S Released Party shall be entitled to

             a stay of that suit, action, or proceeding until the Court has entered a final judgment

             no longer subject to any appeal or review determining any issues relating to the

             defense or objection based on such provisions. Solely for purposes of such suit,

             action, or proceeding, to the fullest extent that they may effectively do so under

             applicable law, the Parties and any Releasing Parties irrevocably waive and agree

             not to assert, by way of motion, as a defense or otherwise, any claim or objection

             that they are not subject to the in personam jurisdiction of the Court. Nothing shall

             be construed as a submission to jurisdiction for any purpose other than enforcement

             of this Agreement.

       19.   Class Action Fairness Act. C&S, at its sole expense, shall submit all materials

             required to be sent to appropriate Federal and State officials pursuant to the Class

             Action Fairness Act of 2005, 28 U.S.C. § 1715.

       20.   C&S Has No Responsibility for Settlement Fund Administration or Distribution.

             Subject to Paragraph 19 above, C&S shall have no responsibility or liability relating

             to the administration, investment, or distribution of the Settlement Funds.

       21.   Binding Effect. This Agreement shall be binding upon, and inure to the benefit of,

             the successors, assigns, and heirs of the Parties, Direct Purchaser Settlement Class

             Members, the Direct Purchaser Settlement Class Members, the Releasing Parties,

             and the C&S Released Parties. Without limiting the generality of the foregoing,

             upon certification of the Direct Purchaser Settlement Class and Final Approval of

             the Settlement, each and every covenant and agreement herein by the Direct

             Purchaser Class Plaintiffs shall be binding upon all Direct Purchaser Settlement



                                               27
Case
Case 2:16-md-02687-MCA-MAH Document 1326-2
     2:16-md-02687-MCA-JAD Document 1465-8 Filed
                                           Filed 07/01/19
                                                 12/11/20 Page
                                                          Page 29
                                                               29 of
                                                                  of 33
                                                                     33 PageID:
                                                                        PageID:
                                  37621
                                  35368


             Class Members and Releasing Parties who have not validly excluded themselves

             from the Direct Purchaser Settlement Class; and upon Final Approval, each and

             every covenant and agreement herein shall be binding upon all Direct Purchaser

             Settlement Class Members.

       22.   Sole Remedy. This Agreement shall provide the sole and exclusive remedy for any

             and all Released Claims against any C&S Released Party, and upon entry of Final

             Judgment, the Releasing Parties shall be forever barred from initiating, asserting,

             maintaining, or prosecuting any and all Released Claims against any C&S Released

             Party.

       23.   Authorization to Enter this Agreement.

             a.       The undersigned representatives of C&S covenant and represent that each

                      such representative is fully authorized to enter into and to execute this

                      Agreement on behalf of the C&S Settling Parties.

             b.       Interim DPP Lead Counsel represents that he is fully authorized to conduct

                      settlement negotiations with defense counsel on behalf of the Direct

                      Purchaser Class Plaintiffs and putative Direct Purchaser Settlement Class

                      and upon Final Approval will be fully authorized to enter into and execute

                      the Agreement on behalf of the Direct Purchaser Settlement Class.

             c.       The Parties further acknowledge that this Agreement represents the entire

                      agreement by and between them and that each makes no other

                      representation or warranty upon which the other can rely other than as stated

                      herein.




                                               28
Case
Case 2:16-md-02687-MCA-MAH Document 1326-2
     2:16-md-02687-MCA-JAD Document 1465-8 Filed
                                           Filed 07/01/19
                                                 12/11/20 Page
                                                          Page 30
                                                               30 of
                                                                  of 33
                                                                     33 PageID:
                                                                        PageID:
                                  37622
                                  35369


       24.   Notices. All notices under this Agreement shall be in writing. Each such notice

             shall be given either by: (a) hand delivery; (b) registered or certified mail, return

             receipt requested, postage pre-paid; or (c) Federal Express or similar overnight

             courier, and, in the case of either (a), (b) or (c) shall be addressed, if directed to

             Direct Purchaser Class Plaintiffs, Direct Purchaser Settlement Class, or any Direct

             Purchaser Settlement Class Member, to:

             James E. Cecchi
             Carella, Byrne, Cecchi, Olstein, Brody & Agnello, P.C.
             5 Becker Farm Road
             Roseland, NJ 07068

             if directed to C&S, to:

             Mr. Rob Chandler
             C&S Chemicals, Inc.
             4180 Providence Road
             Marietta, GA 30062,
             with a copy to:

             John D. “Randy” Dalbey
             Chilivis, Cochran, Larkins & Bever LLP
             3127 Maple Drive, NE
             Atlanta, Georgia 30305

             or such other address as the Parties may designate, from time to time, by giving

             notice to all parties hereto in the manner described in this Paragraph.

       25.   No Admission. Whether or not Final Judgment is entered or this Agreement is

             terminated, the Parties expressly agree that this Agreement and its contents, and

             any and all statements, negotiations, documents, and discussions associated with it,

             are not and shall not be deemed or construed to be an admission or evidence of any

             violation of any statute or law or of any liability or wrongdoing by the C&S




                                              29
Case
Case 2:16-md-02687-MCA-MAH Document 1326-2
     2:16-md-02687-MCA-JAD Document 1465-8 Filed
                                           Filed 07/01/19
                                                 12/11/20 Page
                                                          Page 31
                                                               31 of
                                                                  of 33
                                                                     33 PageID:
                                                                        PageID:
                                  37623
                                  35370


             Released Parties. Nothing in this Agreement shall affect the application of Federal

             Rule of Evidence 408 in any instance where it would otherwise apply.

       26.   No Third-Party Beneficiaries. No provision of this Agreement shall provide any

             rights to, or be enforceable by, any person or entity that is not a C&S Released

             Party, Direct Purchaser Class Plaintiff, Direct Purchaser Settlement Class Member,

             or Interim DPP Lead Counsel or Plaintiffs’ Steering Committee (on behalf of the

             Direct Purchaser Settlement Class and with respect to fees and disbursements to be

             paid from the Settlement Funds pursuant to Court order).

       27.   No Party is the Drafter. None of the Parties hereto shall be considered to be the

             drafter of this Agreement or any provision hereof for the purpose of any statute,

             case law, or rule of interpretation or construction that would or might cause any

             provision to be construed against the drafter hereof.

       28.   Choice of Law. All terms of this Agreement and the other documents contemplated

             herein shall be governed by and interpreted according to the substantive laws of the

             State of New Jersey, without regard to its choice of law or conflict of laws

             principles.

       29.   Amendment and Waiver. This Agreement shall not be modified in any respect

             except by a writing executed by the Parties, and the waiver of any rights conferred

             hereunder shall be effective only if made by written instrument of the waiving

             Party. The waiver by any Party of any particular breach of this Agreement shall

             not be deemed or construed as a waiver of any other breach, whether prior,

             subsequent or contemporaneous, of this Agreement. This Agreement does not

             waive or otherwise limit the Parties’ rights and remedies for any breach of this



                                              30
Case
Case 2:16-md-02687-MCA-MAH Document 1326-2
     2:16-md-02687-MCA-JAD Document 1465-8 Filed
                                           Filed 07/01/19
                                                 12/11/20 Page
                                                          Page 32
                                                               32 of
                                                                  of 33
                                                                     33 PageID:
                                                                        PageID:
                                  37624
                                  35371


                 Agreement. Any breach of this Agreement may result in irreparable damage to a

                 Party for which such Party will not have an adequate remedy at law. Accordingly,

                 in addition to any other remedies and damages available, the Parties acknowledge

                 and agree that the Parties may immediately seek enforcement of this Agreement by

                 means of specific performance or injunction, without the requirement of posting a

                 bond or other security.

         30.     Execution in Counterparts. This Agreement may be executed in counterparts, each

                 of which shall be deemed an original, but all of which together shall constitute a

                 single agreement. Facsimile or Electronic Mail signatures shall be considered as

                 valid signatures as of the date hereof, although the original signature pages shall

                 thereafter be appended to this Agreement and filed with the Court.

         31.     Integrated Agreement. This Agreement comprises the entire agreement between

                 the Parties and the terms of this Agreement are contractual and are not a mere

                 recital. The Parties agree that this Agreement may be modified only by a written

                 instrument signed by the Parties and that no Party will assert any claim against

                 another based on any alleged agreement affecting or relating to the terms of this

                 Agreement not in writing and signed by the Parties.

         32.     Voluntary Settlement. The Parties agree that this Agreement and the Settlement

                 were negotiated in good faith by the Parties, and reflect a Settlement that was

                 reached voluntarily after consultation with competent counsel and the participation

                 of a neutral mediator.

         IN WITNESS WHEREOF, the Parties, individually or through their duly authorized

  representatives, enter into this Agreement on the date first above written.



                                                  31
Case
Case 2:16-md-02687-MCA-MAH Document 1326-2
     2:16-md-02687-MCA-JAD Document 1465-8 Filed
                                           Filed 07/01/19
                                                 12/11/20 Page
                                                          Page 33
                                                               33 of
                                                                  of 33
                                                                     33 PageID:
                                                                        PageID:
                                  37625
                                  35372
